DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 lacks proper antecedent basis for “the upper cooking plate”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 1-3, 6-10 and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maisch (US 3,998,145) in view of Cheng (US 4,768,427).
	Maisch shows the cooking appliance claimed including a first heating assembly having a first cooking surface and a second heating assembly having a second cooking surface wherein the first cooking surface includes a grooved pattern. But, Maisch does not teach the grooved pattern to include a spiral groove. 
	Cheng shows a cooking surface wherein the cooking surface includes a grooved pattern wherein the grooved pattern can be in the form of concentric circles or any other patterns (column 2, lines 62-66). 
	In view of Cheng, it would have been obvious to one of ordinary skill in the art to adapt Maisch with the cooking surface having a grooved pattern having circular grooved patterns including a spiral pattern or any other suitable patterns, lacking criticality, that would predictably allow the foods to be have spiral markings due to the spiral pattern while preventing the foods to be un-necessarily adhere to the cooking surface. 
	With respect to claims 2 and 3, Maisch and Cheng shows the grooved pattern which would allow the spiral groove, as taught by Cheng, to include a curved concave surface in cross-section. Maish further shows the first and second cooking surfaces that can be positioned to allow the curved concave surface of the first cooking surface to open toward the second cooking surface.  

	With respect to claim 7, Cheng shows the cooking surface is provided with a non-stick material providing a non-stick cooking surface. Also, see column 1, lines 54-56.
	With respect to claims 8-10, Maisch shows the first and second cooking surfaces are removable as they can be inserted in different up/down positions, and Maish further shows the first cooking surface that is operatively connected to the second surface via a connection hinge assembly (3) that allows the first cooking surface to be translatable or pivotable wherein the first cooking surface is vertically movable or locatable in at least three operative positions as the first cooking surface is moveable via a pantograph (4).   
	With respect to claims 12 and 19, Maisch shows the cooking appliance claimed including a first heating assembly having a first cooking plate, a second heating assembly having a second cooking plate wherein the first and second cooking plates are movable relative to each other between an open position and a closed position to prepare a foodstuff placed there between, and as Chen shows the cooking surface with a groove pattern that can include circular patterns or other patterns, it would have been obvious to adapt Maisch to provide the first cooking plate with a spiral groove or any other pattern, lacking criticality, that would predictably allow the foods to be have spiral markings due to the spiral pattern while preventing the foods to be un-necessarily adhere to the cooking surface. 
	With respect to claims 13 and 14, Cheng shows the circular grooved pattern having a concave surface in cross-section which would allow the spiral groove to include a curved concave recess wherein as the circular pattern having its axis in the center of the cooking surface, a spiral axis of the spiral groove would also be predictably provided in the center of the cooking surface/plate.
	With respect to claims 15-18, Maisch shows the second cooking plate having a raised edge along its periphery that contains foodstuffs therein and as the first and second cooking plates are movable in vertical movements to be in closed position, the raised edge of the second cooking plate would also be adapted to be in an abutting relation with the first cooking plate in the closed position. Maisch also shows the first and second cooking plates are generally the same size and shape, the plates would can be used interchangeably, and as Cheng shows that the cooking surface/plate can be circular, it would have been obvious to one of ordinary skill in the art to adapt Maisch with the first and second cooking plates that can alternatively be provided in the substantially circular shape that is well known in the art wherein the circular shape would also predictably include various radius, including the recited range, that provides various cooking plate sizes as a matter of routine operations/manufacturing practice.     
Claims 4, 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maisch in view of Cheng as applied to claims 1-3, 6-10 and 12-19 above, and further in view of Swanson (US 3,348,470).
Maisch in view of Cheng shows the cooking appliance claimed except for the second cooking surface that is substantially flat. 
Swanson shows a cooking plate having a cooking surface that is substantially flat. 
In view of Swanson, it would have been obvious to one of ordinary skill in the art to adapt Maisch, as modified by Cheng, with the second cooking surface having a substantially flat as a griddle surface that is known in the art. 
With respect to claim 5, Maisch also shows the second cooking plate having a raised edge along its periphery that contains foodstuffs therein. Swanson also shows the second cooking surface having a raised edge along its periphery that contains foodstuffs therein.  
With respect to claim 11, Maisch shows the first and second cooking surfaces that are movable in vertical movements for cooking foodstuffs there between, and Swanson shows it is known to provide a cooking surface having a substantially flat surface which would allow the foodstuffs to be evenly spread over the cooking surface. As Cheng teaches for the first cooking surface with any pattern, which would include a spiral pattern, the first cooking surface would predictably produce a spiral pattern in the foodstuff as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761